DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/20201 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 fails to further limit parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusase et al. (herein Kusase) (US Patent No. 5,655,485) in view of Lee et al. (herein Lee) (US PG Pub 2013/0136628) in further view of Turner et al. (herein Turner) (US PG Pub 2017/0256999) Regarding Claims 1 and 16:In Figure 7 (or Figure 1), Kusase discloses an axial flux motor water pump (1) comprising: a housing (frame 6); a cover (31) attached to the housing;  a stator (9) mounted within the housing, the stator (9) comprising a plurality of stator poles mounted in a ring (see Figure 5 that shows the stator core ring. The stator core has a plurality of slots such that the walls of the slots form the poles and the windings are disposed in said slots around the poles, see column 4, lines 16-19), each stator pole comprising an electric wire winding (windings 56a, 56b and 56c); a rotor (8) journalled to the housing in cooperating relation to the stator on a single bearing (bearing 21 is a double row bearing considered as a single bearing); an impeller (7) fixed to an end of the rotor (fixed to rotor shaft 4); a magnet (ring magnet 52 with a plurality of poles) mounted to an .
Kusase fails to disclose that the cover is removably attached to the housing and that the power electronics are disposed in an electronics housing contained within the cover (per claims 1 and 16).However, in Figure 6, Lee discloses a similar water pump, wherein a heat sink cover (driver cover 51 with heat dissipation fins 57) is removably attached to a housing (front end of driver cover 51 is inserted into the housing 47 indicating removable attachment, see paragraph [0040]) and power electronics (electronics within driver 19) are disposed in an electronics housing (outer portions of 19 forming an electronics housing as seen in Figure 6) contained within the cover (19 is within cover 51 as seen clearly in Figure 6). Hence, based on Lee’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have rearranged Kusase’s power electronics (3, 62) in an electronics housing that was located within a cover that was removably attached to Kusase’s housing (in the manner taught by Lee), wherein said removable cover could have heat dissipation properties by incorporating heat dissipation fins (similar to fins 57 taught by Lee), since doing so would allow heat Regarding Claim 3:In Figure 7, Kusase discloses an axial flux motor water pump (1), wherein the electric wire winding comprises a round wire (as seen in Figure 5 and well known in the art, wires are typically round unless otherwise specified).Regarding Claim 4:In Figure 7, Kusase discloses an axial flux motor water pump (1), the rotor is journalled on a double row ball bearing (as seen in Figure 7, the single bearing 21 comprises a double row of ball bearings. Also see column 3, lines 15-17).Regarding Claim 5:In Figure 7, Kusase discloses an axial flux motor water pump (1), wherein the impeller (7) is cantilever mounted to the rotor (as seen in Figure 7, the impeller is only mounted to one end of the rotor shaft 4 thereby creating a cantilever mounting).Regarding Claim 17:Kusase as modified by Lee and Turner, discloses an axial flux motor water pump (1), further comprising a frame (51) fixed to the end of the rotor (fixed to the end of the rotor shaft 4 via 71) to which the plurality of magnets are mounted (see Figure 7), and wherein the plurality of magnets are mounted to the frame (plurality of magnets as taught by Turner, would be mounted to 51 at the location where 52 is located, as shown in Figure 7).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusase et al. (herein Kusase) (US Patent No. 5,655,485) in view of Lee et al. (herein Lee) (US PG Pub 2013/0136628) in view of Turner et al. (herein Turner) (US PG Pub 2017/0256999) in further view of Halstead (US PG Pub 2009/0200890).. 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusase et al. (herein Kusase) (US Patent No. 5,655,485) in view of Lee et al. (herein Lee) (US PG Pub 2013/0136628) in further view Halstead (US PG Pub 2009/0200890).Regarding Claim 6:In Figure 7, Kusase discloses a water pump (1) comprising: a housing (6); a heat sink cover (cover 31 acts as a heat sink cover since it is exposed to the water passage 28 wherein it is extremely well known in the art that water is a good heat dissipater such that the heat from the cover would be drawn into the water. This indicates that the cover 31 would perform as a heat sink) attached to the housing (cover 31 integrally attached to housing 6); an axial flux electric motor (70) having a rotor (8) and stator (9), the rotor (8) journalled with a single bearing (bearing 21 is a double row bearing considered as a single bearing) and the stator mounted within the housing (within the housing 6 as seen in Figure 1) and comprising wire windings (56a, 56b, 56c); an impeller (7) cantilever mounted to an end of the rotor (as seen in Figure 7, the impeller is only mounted to one end of the rotor shaft 4 thereby creating a cantilever mounting); a seal (21) on the rotor (between housing 31 and rotor shaft 4) thereby creating a dry zone within the axial flux electric motor, the stator contained in the dry zone (seal 22 prevents leakage of water into the alternator 3 thereby keeping the motor and magnet dry, see column 3, lines 13-15); thermal potting to enrobe the stator (heat conductive epoxy resin 57, see column 4, lines 37-30); and a power electronics circuit for controlling a motor speed, the power electronics circuit contained in the heat sink cover (voltage regulating circuit  62 and alternator 3 to control speed by pulse width modulation for example, shown in Figure 6 Regarding Claims 7-8: In Figure 7, Kusase discloses an axial flux motor water pump (1), the bearing is a double row ball bearing (as seen in Figure 7, the single bearing 21 comprises a double row of ball bearings. Also see column 3, lines 15-17).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusase et al. (herein Kusase) (US Patent No. 5,655,485)  in view of Lee et al. (herein Lee) (US PG Pub 2013/0136628) in view of Halstead (US PG Pub 2009/0200890) in further view of Knoblauch et al. (herein Knoblauch) (US PG Pub 2012/0258831)
Kusase as modified by Lee and Halstead substantially discloses all the claimed limitations but fails to disclose if the double row bearing is a roller bearing. However, in paragraph [0078] and Figure 2, Knoblauch discloses a bearing (82) that is a double row roller bearing. Hence, based on Knoblauch’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted Kusase’s double row ball bearings (21) with a double-row roller bearing (as taught by Knoblauch) since doing so would constitute a simple substitution that would yield predictable results.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusase et al. (herein Kusase) (US Patent No. 5,655,485) in view of Lee et al. (herein Lee) (US PG Pub 2013/0136628) in view of Halstead (US PG Pub 2009/0200890) in further view of Turner et al. (herein Turner) (US PG Pub 2017/0256999)Regarding Claim 18:Kusase as modified by Lee and Halstead, discloses an axial flux motor water pump (1), further comprising: a frame (51) fixed to an end of the rotor (fixed to the end of the rotor shaft 4 via 71) opposite the end of the rotor to which the impeller is mounted (see Figure 7).Kusase discloses that the rotor comprises a single ring magnet (52) and therefore fails to disclose a plurality of magnets. However, in paragraph [0043] Turner discloses a similar axial flux motor (3), wherein the rotor (12) comprises a magnet (26) that may be in the form of a plurality of permanent magnets. Hence, based on Turner’s teachings, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted Kusase’s single ring magnet with a plurality of permanent magnet (as taught by Turner), since doing so would constitute a simple substitution that would yield predictable results and a plurality of magnets, the plurality of magnets mounted to the frame at an end of the rotor opposite to the end of the rotor the impeller is mounted.After said modification was made, the plurality of magnets would be mounted to the frame (plurality of magnets as taught by Turner, would be mounted to 51 at the location where 52 is located, as shown in Figure 7).Regarding Claim 19:Kusase as modified by Lee, Halstead and Turner does not explicitly disclose that the power electronics are disposed in an electronic housing in the cover. However, as explained in the rejection of claim 1 above, Lee discloses that the power electronics may be disposed in an electric housing in the heat sink cover. See the rejection of claim 1 wherein the modification to incorporate an electric housing within the heat sink cover if discussed. 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the new grounds of rejection being used in the current office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746